Exhibit 10.1

CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

CONSENT AND THIRD AMENDMENT, dated as of February 6, 2007 (this “Third
Amendment”), to the Credit Agreement, dated as of June 13, 2003 (as amended by
this Third Amendment and as otherwise amended, supplemented or modified from
time to time, the “Credit Agreement”), among CBD Media Holdings LLC, a Delaware
limited liability company (the “Parent”), CBD Media LLC, a Delaware limited
liability company (the “Borrower”), the financial institutions and entities from
time to time parties thereto (the “Lenders”), and Lehman Commercial Paper Inc.,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, Welsh, Carson, Anderson & Stowe X, L.P. and certain of its Affiliates
intend to acquire the Parent by means of a Contribution Agreement dated as of
December 11, 2006 (the “Contribution Agreement”) pursuant to which Local Insight
Media, LLC or its successor, Local Insight Media, L.P. (together with Local
Insight Media, LLC, “LIM”), will directly receive a contribution (the
“Contribution”) of all of the equity interests of CBD Investor, Inc.
(“Holdings”) from the holders thereof (the “CBD Investor Holders”) and all of
the equity interests of CBD Media Holdings II, LLC (“Holdings II”) held,
directly or indirectly, by the Class C Holders (as defined in the Contribution
Agreement) and Cincinnati Bell Inc. Holdings (together with the Class C Holders
and the CBD Investor Holders, the “Sellers”);

WHEREAS, Pendo Acquisition Holding Inc. (“Pendo”) is currently a direct, wholly
owned Subsidiary of Local Insight Media, Inc. (“LIMI”), which is a direct,
wholly owned Subsidiary of LIM;

WHEREAS, immediately following the Contribution: (i) LIM will contribute the
equity interests of Holdings and Holdings II to LIMI; (ii) Holdings II will
merge with and into Holdings (the “Merger”); and (iii) LIM will contribute the
equity interests of Pendo to Holdings;

WHEREAS, following the Contribution and related transactions contemplated by the
Contribution Agreement, Holdings will be a direct, wholly-owned Subsidiary of
LIMI and Pendo and the Parent will each be a direct, wholly-owned Subsidiary of
Holdings;

WHEREAS, in connection with the Contribution and the Merger, (i) the Borrower
will make a change of control offer for the Senior Subordinated Notes and
(ii) the Parent and CBD Holdings Finance, Inc. will make a change of control
offer for the Senior Holdco Notes (the repurchases described in clauses (i) and
(ii), collectively, the “Note Repurchase”);

WHEREAS, the Parent and the Borrower have requested that the Administrative
Agent and each of the Lenders agree to amend certain provisions of the Credit
Agreement; and

WHEREAS, the Administrative Agent and the Lenders are willing to agree to the
requested amendments and to consent to the related transactions, but only upon
the terms and conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises contained
herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Consent. The Administrative Agent and the Required Lenders consent to, and
hereby waive any Event of Default under the Credit Agreement as a result of, the
Contribution, the Merger and the Note Repurchase, including, without limitation,
pursuant to Sections 7.18, 7.21, 7.22 and 8.1(m).

3. Amendment to Section 1.1 (Defined Terms). (a) Section 1.1 of the Credit
Agreement is hereby amended by deleting the defined term “Interest Expense”
therein and by adding alphabetically therein the following definitions:

“‘Borrower Leverage Ratio’ shall mean, as of any date, the ratio of (a) Borrower
Total Debt outstanding on such date (after giving effect to Advances and
repayments of Indebtedness made on such date) to (b) EBITDA for the most
recently completed four-fiscal quarter period, since the last day of the most
recently completed calendar quarter.

‘Borrower Total Debt’ shall mean, for the Borrower and its Subsidiaries on a
consolidated basis as of any date, the sum (without duplication) of (i) the
Obligations (ii) the aggregate principal amount of the Senior Subordinated Notes
and (iii) all other Indebtedness for Money Borrowed of the Borrower and its
Subsidiaries determined in accordance with GAAP.

‘Holdings’ shall mean CBD Investor, Inc.

‘Holdings Debt’ shall mean the loans under a senior secured bridge loan facility
(or any refinancing thereof) in favor of Holdings on terms satisfactory to the
Administrative Agent.

‘Interest Expense’ shall mean, for any period, the sum of (i) all cash interest
paid (including imputed interest with respect to Capitalized Lease Obligations)
with respect to the Indebtedness for Money Borrowed of the Parent, the Borrower
and its Subsidiaries (including, without limitation, with respect to the Senior
Subordinated Notes and the Senior Holdco Notes) on a consolidated basis during
such period pursuant to the terms of such Indebtedness for Money Borrowed,
together with all fees required to be accounted for as an interest expense in
accordance with GAAP paid in respect of such Indebtedness for Money Borrowed
during such period (including commitment fees payable with respect to the
Obligations, but specifically excluding upfront fees paid on the Agreement Date
or the Third Amendment Effective Date and fees paid during previous periods but
amortized during the current period in accordance with GAAP), calculated in
accordance with GAAP and (ii) the aggregate amount of dividends and
distributions paid by the Borrower to the Parent, and by the Parent to Holdings,
pursuant to Section 7.7(a)(ix) to pay regularly scheduled interest on the
Holdings Debt during such period.

 

2



--------------------------------------------------------------------------------

‘Local Insight Media’ shall mean Local Insight Media, LLC or its successor,
Local Insight Media, L.P., and any Subsidiaries and Affiliates of either Local
Insight Media, LLC or Local Insight Media, L.P.

‘Note Repurchase’ shall have the meaning ascribed thereto in the Third
Amendment.

‘Third Amendment’ shall mean the Third Amendment dated February 6, 2007 to the
Credit Agreement dated as of June 13, 2003 among the Parent, the Borrower, the
Administrative Agent and each Lender party thereto.

‘Third Amendment Effective Date’ shall mean February 6, 2007.”

‘Welsh Carson’ shall mean Welsh, Carson, Anderson & Stowe X, L.P. and certain of
its Affiliates.

(a) Section 1.1 of the Credit Agreement is hereby amended by deleting the phrase
“which is wholly owned by Spectrum” found in the definition of “CBD Investor.”

(b) Section 1.1 of the Credit Agreement is hereby amended by deleting the term
“Spectrum” found in clause (a) of the definition of “Change of Control” and
substituting in lieu thereof the term “Welsh Carson.”

(c) Section 1.1 of the Credit Agreement is hereby amended by deleting the term
“Applegate” found in clause (vi) of the definition of “EBITDA” and substituting
in lieu thereof the term “Local Insight Media.”

(d) Section 1.1 of the Credit Agreement is hereby amended by deleting the term
“Applegate” found in clause (c) of the definition of “Fixed Charges” and
substituting in lieu thereof the term “Local Insight Media.”

4. Amendment to Section 2.3. Subsection 2.3(f) is hereby amended by deleting
clause (ii) in its entirety and substituting in lieu thereof the following:

“(f) Applicable Margin. On the Third Amendment Effective Date and thereafter,
the Applicable Margin with respect to the Term Loan D Loans shall be for Base
Rate Advances, 1.50%, and for LIBOR Advances, 2.50%. The Applicable Margin with
respect to the Term Loan D Loans shall be subject to reduction or increase, as
applicable, and as set forth in the tables below, based upon the Borrower
Leverage Ratio and the Senior Leverage Ratio set forth on a pro forma basis in
any Request for Advance and as reflected in the financial statements required to
be delivered for the fiscal quarter most recently ended pursuant to Section 6.1
or Section 6.2 hereof; provided that the Applicable Margins set forth in the
tables below shall be increased by 25 bps at any time when the Senior Leverage
Ratio is greater than 2.5 to 1.0. The adjustment provided for in this
Section 2.3(f)(ii) shall be effective (A) with respect to an increase of the
Applicable Margin, as of the second (2nd) Business Day after the earliest of
(1) with respect to Base Rate Advances, the day on which any Request for Advance
is delivered, (2) with respect to LIBOR Advances, the day on which the requested
Advance is made or (3) the day on which financial statements are required to be
delivered to the Administrative Agent pursuant to

 

3



--------------------------------------------------------------------------------

Sections 6.1 and 6.2 hereof, as the case may be, and (B) with respect to a
decrease in the Applicable Margin, as of the second (2nd) Business Day after the
earliest of (1) with respect to Base Rate Advances, the day on which any Request
for Advance is delivered, (2) with respect to LIBOR Advances, the day on which
the requested Advance is made or (3) except with respect to Interest Periods
ending (or other payments of interest occurring) before the date that such
financial statements are actually delivered to the Administrative Agent, the day
on which such financial statements are required to be delivered to the
Administrative Agent pursuant to Section 6.1 or 6.2 hereof. Notwithstanding the
foregoing, if the Borrower shall fail to deliver financial statements within
forty-five (45) days after the end of any of the first three fiscal quarters of
the Borrower’s fiscal year (or within ninety (90) days after the end of the last
fiscal quarter of the Borrower’s fiscal year), as required by Sections 6.1 or
6.2 hereof, it shall be conclusively presumed that the Applicable Margin is
based upon a Borrower Leverage Ratio equal to the highest level set forth in the
table below and a Senior Leverage Ratio greater than 2.5 to 1.0 for the period
from and including the forty-sixth (46th) day (or ninety-first (91st) day, in
the case of the last quarter) after the end of such fiscal quarter, as the case
may be, to the Business Day following the delivery by the Borrower to the
Administrative Agent of such financial statements:

 

Borrower Leverage Ratio

  

Base Rate Advance

Applicable Margin

 

LIBOR Advance

Applicable Margin

Greater than 4.00 to 1.00

   1.50%   2.50%

Less than or equal to 4.00 to 1.00

   1.25%   2.25%

5. Amendment to Section 2. Section 2 of the Credit Agreement is hereby amended
by adding the following Section 2.15 thereto:

“Section 2.15 Incremental Term Loans. “The Borrower may from time to time (but
no more than three times) after the Third Amendment Effective Date request one
or more new tranches of term loans (the “Incremental Term Loans”) to repurchase
Senior Subordinated Notes pursuant to the Note Repurchase; provided, however,
that the aggregate amount of all Incremental Term Loans shall not exceed an
amount equal to 101% of the aggregate principal amount of the Senior
Subordinated Notes repurchased pursuant to the Note Repurchase plus accrued and
unpaid interest on such repurchased Senior Subordinated Notes. Nothing in this
Agreement shall be construed to obligate the Administrative Agent, the Arranger
or any Lender to negotiate for, solicit to or provide any Incremental Term
Loans. Each Incremental Term Loan shall become effective on a date agreed by the
Borrower and the Administrative Agent (each, an “Incremental Credit Extension
Date”), which shall be in any case on or after the date of satisfaction of the
conditions precedent set forth in Section 3.2. The Administrative Agent shall
notify the Lenders and the Borrower, on or before 1:00 p.m., New York City time,
on the date following a Incremental Credit Extension Date of the effectiveness
of an Incremental Term Loan and shall record in the Register all applicable
additional information in respect of such Incremental Term Loans.

The Incremental Term Loans shall (i) not have a final maturity earlier than the
Term Loan D Maturity Date, (ii) not have a weighted average life to maturity
shorter than the remaining weighted average life to maturity of the Term Loan D
Loans, (iii) have an applicable

 

4



--------------------------------------------------------------------------------

margin that is not more than the Applicable Margin on the Term Loan D Loans
(after giving effect to any increase in the Applicable Margin for the Term Loan
D Loans), (iv) share with the Term Loan D Loans, on a pro rata basis, any
mandatory or optional prepayments made by the Borrower, (v) have the same
guarantees as, and be secured on a pari passu basis by the same Collateral
securing, the Term Loan D Loans and (vi) have the same terms and conditions as
the other Loans (except for any differences permitted hereby).”

6. Amendment to Section 7.7(a). Section 7.7(a) of the Credit Agreement is hereby
amended by inserting new clause (ix) immediately after clause (viii) thereof as
follows:

“(ix) so long as no Default or Event of Default then exists or would result
therefrom, dividends and distributions by the Borrower to the Parent, and
dividends and distributions by the Parent to Holdings, at the times and in the
amounts necessary to make regularly scheduled payments of interest in respect of
the Holdings Debt;”

7. Amendment to Section 7.7(c). Section 7.7(c) of the Credit Agreement is hereby
amended by deleting the term “Applegate” in the sixth line thereof and
substituting in lieu thereof the term “Local Insight Media.”

8. Amendment to Section 7.8. Section 7.8 of the Credit Agreement is hereby
amended by deleting subsection (c) in its entirety and substituting in lieu
thereof the following:

“(c) Senior Leverage Ratio. At all times (after giving effect to any Advance),
the Borrower shall not permit its Senior Leverage Ratio to exceed 5.75 to 1.00.”

9. Amendment to Section 7.9. Section 7.9 of the Credit Agreement is hereby
amended by deleting the table set forth therein and inserting the following new
table in its place:

 

Period

   Interest Coverage Ratio

For each fiscal quarter from October 1, 2004 and thereafter

   1.35 to 1.00

10. Conditions to Effectiveness of this Third Amendment. This Third Amendment
shall become effective upon the satisfaction of the following conditions
precedent (the date of such satisfaction, the “Third Amendment Effective Date”):

(a) The Administrative Agent shall have received counterparts of (i) this Third
Amendment duly executed and delivered by each of the Parent, the Borrower, the
Co-Issuer, each of the Subsidiary Guarantors and the Administrative Agent, and
(ii) consents, in the form set forth hereto as Annex II (each, a “Lender
Consent”), executed by the Lenders constituting the Required Lenders.

(b) Prior to and after giving effect to this Third Amendment, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents

 

5



--------------------------------------------------------------------------------

shall be true and correct in all material respects on and as of the date hereof
as if made on and as of such date, provided that the references to the Credit
Agreement in such representations and warranties shall be deemed to refer to the
Credit Agreement as amended pursuant to this Third Amendment.

(c) No Default or Event of Default shall have occurred and be continuing on the
date hereof after giving effect to the transactions contemplated hereby.

(d) The Borrower shall have paid (i) to the Administrative Agent, all
outstanding costs and expenses owing to the Administrative Agent and (ii) to
each Lender who executes and delivers to the Administrative Agent a Lender
Consent prior to February 6, 2007, an amendment fee equal to 10bps on the
aggregate amount of such Lender’s Term Loan D Loans and Revolving Loan
Commitments (used or unused).

(e) The Administrative Agent shall have received such additional documentation
as the Administrative Agent may reasonably require, including, without
limitation, the Contribution Agreement and related documentation.

11. Continuing Effect; No Other Amendments. Except as expressly set forth in
this Third Amendment, all of the terms and provisions of the Credit Agreement
are and shall remain in full force and effect and the Parent and the Borrower
shall continue to be bound by all of such terms and provisions. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute an amendment of, or an
indication of the Administrative Agent’s or the Lenders’ willingness to amend or
waive, any other provisions of the Credit Agreement or the same subsections for
any other date or purpose. The Third Amendment shall constitute a Loan Document.

12. Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution and delivery of this Third
Amendment, and other documents prepared in connection herewith, and the
transactions contemplated hereby, including, without limitation, reasonable fees
and disbursements and other charges of counsel to the Administrative Agent and
the charges of IntraLinks.

13. Counterparts. This Third Amendment may be executed by one or more of the
parties to this Third Amendment on any number of separate counterparts or Lender
Consents, and all of said counterparts or Lender Consents taken together shall
be deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Third Amendment or Lender Consent by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Third Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. The execution
and delivery of this Third Amendment or Lender Consent by the Loan Parties, the
Lenders and the Administrative Agent shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans.

14. Effect of Amendment. On the Third Amendment Effective Date, the Credit
Agreement shall be amended as provided herein. The parties hereto acknowledge
and

 

6



--------------------------------------------------------------------------------

agree that (a) this Third Amendment and the other Loan Documents executed and
delivered in connection herewith do not constitute a novation, or termination of
the “Obligations” (as defined in the Credit Agreement) under the Credit
Agreement as in effect prior to the Third Amendment Effective Date; (b) such
“Obligations” are in all respects continuing (as amended hereby) with only the
terms thereof being modified to the extent provided in this Third Amendment; and
(c) the Liens and security interests as granted under the Security Documents
securing payment of such “Obligations” are in all respects continuing and in
full force and effect and secure the payment of the “Obligations”.

15. GOVERNING LAW. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

CBD MEDIA LLC, as Borrower By:  

/s/ Douglas A. Myers

  Name: Douglas A. Myers   Title: President & CEO CBD MEDIA HOLDINGS LLC, as
Parent By:  

/s/ Douglas A. Myers

  Name: Douglas A. Myers   Title: President & CEO LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and as a Lender By:  

/s/ Michael E. Masters

  Name: Michael E. Masters   Title: Authorized Signatory

 

Acknowledged and Agreed as of the date hereof: CBD FINANCE, INC., as Subsidiary
Guarantor By:  

/s/ Douglas A. Myers

  Name: Douglas A. Myers   Title: President & CEO

[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT]